Citation Nr: 1455246	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-31 150	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to April 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Initially, the Board notes that there may be outstanding records relevant to the Veteran's claims.  In his Notice of Disagreement (NOD), the Veteran indicated that his service personnel records (SPR) were incomplete and did not reflect his deployments to the Dominican Republic and Saudi Arabia.  A review of the record reveals that the Veteran submitted personnel records, including change of station orders and special transfer orders, which were not included in his official service personnel records.  Thus, the Board finds that there may be outstanding SPRs.  Upon remand, any outstanding SPRs should be requested and associated with the Veteran's claims file.

In his NOD, the Veteran also indicated that he received treatment from Dr. Kitchens in Lafayette, Georgia.  Additionally, a January 1979 treatment record from Dr. Mills indicated that the Veteran had been referred to him, for hypertension, by a Dr. Duhon.  The Board notes that those treatment records have not been associated with the claims file.  Accordingly, reasonable efforts must be made to obtain and associate with the claims file the outstanding private treatment records.  

Lastly, the Board finds that further efforts are required to corroborate the Veteran's assertion that he flew in and out of Vietnam to repair damaged aircraft.  Specifically, the Veteran has repeatedly asserted that while he was stationed in Thailand, on multiple occasions he flew to military bases and / or had temporary duty assignments in Cam Ranh Bay, Da Nang, Nha Trang, and Phan Rang, Vietnam.  In light of the Veteran's assertions, further efforts are necessary to verify whether the Veteran had service in Vietnam.   

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he submit a properly executed and separate VA form 21-4142, for all private care providers, to include Dr. Kitchens and Dr. Duhon.  Upon receipt of such, VA must take appropriate action to request all treatment.

Two attempts must be made to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.  If records are identified, but not obtained, the RO must inform the Veteran (1) of the records that were requested, (2) of the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the Veteran later submits the records, the claim may be readjudicated.

2.  The AOJ should request and obtain complete service personnel records pertaining to the Veteran from the appropriate agency.

3.  Contact with the NPRC and any other appropriate records repository and request a review of morning reports, unit history, flight records, and any other available documentation pertaining to the Veteran from the 388th Tactical Fighter Wing, 34th Tactical Fighter Squadron at Korat Royal Thai Air Force Base, Thailand, to determine whether the Veteran had ground service in Vietnam at any time between April 7, 1966 to April 5, 1957.  

4.  After conducting any other development warranted, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



